Title: John Adams to Abigail Adams, 11 April 1797
From: Adams, John
To: Adams, Abigail


        
          My dearest Friend
          Philadelphia April 11. 1797
        
        Your Letter of the 31. of March made me unhappy because it convinced me that you were so. I Attribute the Cause of it all however, to the dangerous illness of Cousin Polly Smith which I am very sorry to her. The Deaths and dangerous sicknesses of your near Relations and intimate friends always affect your tender and benevolent heart with very deep and affectionate Impressions. I hope she may still live, but if otherwise, Resignation is all our Resource.
        You had not received any of my Letters, which urge your immediate departure for Philadelphia. I must now repeat them with Zeal and Earnestness. I can do nothing without you. We must resign every Thing but our public Duties, and they will be more than We can discharge, with Satisfaction to Ourselves or others I fear.
        Public affairs are so critical and dangerous that all our Thoughts must be taken up with them.
        A Letter recd from Albany a few days ago says “Perhaps no Person from the Days of Noah, down to the present time, had ever a more important Trust committed to his Charge, in a more trying Crisis, than the one now devolved on you. The Eyes of the World are turned to you, with Anxiety to see, what Expedients can be devised, to extricate us from the Precipice now before Us. to avoid the final and dreadful Appeal to Arms, especially without an Object, or a

hope on ourside of Avenging Ourselves or gaining any Thing by the sickening Contest—but broken bones.”
        I must intreat you, to loose not a moments time in preparing to come on that you may take off from me every Care of Life but that of my public Duty, assist me with your Councils, and console me with your Conversation. Every Thing relating to the Farms must be left to our friends.
        You will find your Drawing Room furnished and the rest of the house, and servants and stables in tolerable order. My Love to all Neighbours & friends especially my Mother. Comfort her as well as you can— We shall take a Journey together, in August or as soon as Congress rises I hope—
        I am unalterably your affectionate
        
          J. A
        
      